[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Because this is not an employer-employee relationship issue the sixth count of the plaintiffs second revised complaint sounding in CUTPA is sustainable. This court has held that CUTPA does not apply to an employer-employee relationship. See MafcoteIndustries, Inc. v. Swanson, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 150309 (January 15, 1998, D'Andrea, J.). Here, however, the issue the court is considering is different. The issue presented by the sixth count is whether a company, the defendant movant, that allegedly knows that an employee is already working under a contract but chooses to honor another company's contract securing that employee's CT Page 11785 services, is liable under CUTPA. Clearly, the plaintiff is challenging the acts or practices of the defendant with regard to contract negotiation, pursuant to General Statutes § 42-110b, and not the employer-employee relationship. Accordingly, the defendant's motion to strike the sixth count of the second revised complaint sounding in CUTPA is denied.
D'Andrea, J.